Citation Nr: 9924712	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Whether the veteran's claim for service connection for 
pulmonary disability, to include emphysema, is well grounded 
and, if so, whether the claim should be granted.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of entitlement to service connection for pulmonary 
disability, to include emphysema, will be addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for low back 
disability is not plausible.

2.  The claim for service connection for pulmonary 
disability, to include emphysema, is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim for service connection for pulmonary 
disability, to include emphysema, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1997 rating decision denied service connection for 
low back disability and an April 1998 rating decision denied 
service connection for emphysema because these claims were 
considered not well grounded.
As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Continuity of symptomatology is 
required when the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records reveal that there were 
no pertinent complaints or findings on his April 1952 pre-
induction medical history and examination reports.  An 
undated and charred periodic medical history report reveals 
that the veteran noted hay fever, asthma, and shortness of 
breath; the periodic physical examination report notes that 
there was a slight increase in the AP diameter and that he 
had had asthma for the past four years.  The veteran had 
generalized malaise, a chilly sensation, coughing, and 
wheezing throughout his lungs in December 1953.  He 
complained in August 1954 of thoracic back pain with no 
history of trauma.  It was also noted in August 1954 that the 
veteran had rales; a chest X-ray was negative.  On his 
November 1954 separation medical history report, the veteran 
did not note any pulmonary problems.  Part of the November 
1954 medical history report is charred by fire, and it cannot 
be determined whether or not he complained of back 
disability.  The veteran's lungs, chest, and spine were 
normal on separation physical examination in November 1954.

Comanche County Memorial Hospital records reveal that the 
veteran was hospitalized from May to June 1962 due to an 
acute sprain of the lumbosacral spinal ligaments on the 
right, with sciatic nerve root irritation.  According to 
Comanche County Memorial Hospital records for July and August 
1962, the veteran said that he had injured his low back at 
work in May 1962 while lifting furniture.  It was determined 
that he had a herniated disc at L5-S1, and he underwent a 
laminectomy for removal of the herniated disc and spinal 
fusion of L5-S1.

According to a March 1998 statement from J. H. Lee, M.D., the 
veteran's service medical records showed lung problems that 
could be related to the veteran's current emphysema.  

According to an April 1998 letter from Robert H. Burdick, 
D.C., he treated the veteran many times in 1960 for severe 
low back pain.  When the veteran did not respond to 
treatment, he was sent to an orthopedic specialist for 
surgery in 1961.  Although his records are no longer 
available, Dr. Burdick noted that he does remember treating 
the veteran for back pain.

Dr. Lee noted in an August 1998 statement that the veteran 
had severe chronic obstructive pulmonary disease (COPD) and 
congestive heart failure.  According to a November 1998 
statement from Dr. Lee, treatment records on file from a Dr. 
Walker, which are dated from 1961 to 1983, reveal that the 
veteran was treated for congestion, pneumonia, and 
bronchitis, and that these respiratory complaints could 
possibly be a contributing factor to his current COPD.

Although the veteran complained of thoracic back pain in 
August 1954, he said that it was not due to trauma; no back 
disorder was diagnosed in August 1954, and the veteran's 
spine was noted to be normal on separation physical 
examination in November 1954.  Moreover, the initial post-
service notation of back disability was not until 1960, which 
is when Dr. Burdick said that he treated the veteran for low 
back pain.  However, Dr. Burdick did not relate the veteran's 
back pain to service injury.  Moreover, 1962 hospital records 
from Comanche County Memorial Hospital indicate that the 
veteran required a laminectomy and spinal fusion of L5-S1 as 
a result of an injury incurred at work in May 1962 while the 
veteran was lifting furniture.  There is no medical evidence 
of record suggesting that the veteran has a current low back 
disability that is etiology related to service.  In fact, the 
evidence linking the veteran's low back disability to service 
is limited to the veteran's own statements, and he is not 
competent to render medical opinions.  See Espiritu, 494-495.  
Therefore, the Board must conclude that the veteran's claim 
for service connection for low back disability is not well 
grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his service connection claim.  
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

With respect to the veteran's claim for service connection 
for pulmonary disability, to include emphysema, the Board 
concludes that since there is evidence of pulmonary 
disability in service and a medical opinion suggesting a link 
between a current pulmonary disability and service, the 
veteran's claim for service connection for pulmonary 
disability, to include emphysema, is well grounded.


ORDER

Service connection for low back disability is denied.

The Board having determined that the claim for service 
connection for pulmonary disability, to include emphysema, is 
well grounded, the appeal is granted to this extent.


REMAND

Since the veteran's claim for service connection for 
pulmonary disability, to include emphysema, is well grounded, 
VA has a duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a).  The Board notes that even though Dr. 
Lee suggested an association between the veteran's current 
pulmonary disability and his military service, Dr. Lee's 
opinion is not adequate for adjudication purposes since Dr. 
Lee did not assess the probability that there is an 
etiological relationship between the veteran's current 
pulmonary disability and service.  Additionally, the Board 
notes that the veteran has not been given a VA examination to 
determine the etiology of his pulmonary disability.

In light of the above, additional development is needed prior 
to final adjudication of the issue of entitlement to service 
connection for pulmonary disability, to include emphysema.  
Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
pulmonary disability, to include 
emphysema.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature, 
severity, and etiology of all pulmonary 
disorders.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate whether the 
folder was reviewed.  Any necessary tests 
or studies, including chest X-rays, 
should be conducted, and all findings 
should be reported in detail.  With 
respect to each currently present 
pulmonary disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service.  The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for 
pulmonary disability, to include 
emphysema.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







